                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI

ALICE WRIGHT,

           Plaintiff,                   Case No.: 4:21-00064-MC-W-HFS

v.

DST SYSTEMS, INC.,

           Defendant.


                  PLAINTIFF’S REPLY IN SUPPORT OF
        PLAINTIFF’S MOTION TO CONFIRM ARBITRATION AWARD
       Plaintiff Alice Wright respectfully submits this reply in support of Plaintiff’s motion to

confirm her arbitration award (the “Motion”) and in opposition to DST Systems, Inc.’s (“DST”)

motion to dismiss (the “MTD”).

                                        INTRODUCTION

       In 2008, DST implemented an expansive “Arbitration Program and Agreement” (the

“Arbitration Program and Agreement” or “Arbitration Agreement”) requiring that employment-

related disputes be resolved by individual arbitrations conducted by the AAA. In a memo

announcing this change, DST advised its employees that the Arbitration Program and Agreement

“demonstrate[s] our commitment to resolve problems in a fair and equitable way.” DST assured

its employees that if a dispute arose under the Arbitration Agreement, “the dispute will be resolved

through a fair, fast, simple process before an expert arbitrator, rather than through a long,

complicated and expensive lawsuit.” In talking points intended to convince its employees to agree

to arbitration, DST insisted that “the advantages of Arbitration” are that it “solves problems faster,”

is “less adversarial,” and is “more efficient.”

       DST’s assurances to its employees could not be further from the truth. Rather than commit

itself to a fair and equitable resolution of arbitration claims, DST has, in the words of one local

arbitrator, taken “varying and inconsistent positions to prevent Claimant and other Plan

participants from ever seeing a hearing.” See Payne v. DST Systems, Inc., AAA 01-18-0003-0418,

Final Award, at 13, attached as Exhibit A (emphasis added). Now, having failed in those efforts,

DST has decided that it will anything to prevent Ms. Wright and other arbitration claimants from

ever recovering their lost retirement savings through arbitration. That is the sole purpose for DST’s

motion to dismiss.




                                                  1
       We know this because there is absolutely nothing to appeal. Ms. Wright joins more than

90% of those have won in arbitration against DST in near identical cases. Meanwhile, since the

parties requested and stipulated to a simple award, Arbitrator Freedman’s decision offers no

rationale for his award. Inasmuch as anything can be gleaned, it is obvious that Arbitrator

Freedman agrees with more than 80 other arbitrators who have concluded that DST violated the

law of ERISA, entitling Plaintiff to damages and attorneys’ fees. In awarding fees, it may be

gleaned that Arbitrator Freedman properly followed the established rule that, where an ERISA

beneficiary is entitled to attorney’s fees, the amount of the fees may be calculated on an hourly, or

“lodestar,” basis. Tussey v. ABB Inc., No. 2:06-CV-04305-NKL, 2015 WL 8485265, at *2 (W.D.

Mo. Dec. 9, 2015); McElwaine v. US West, Inc., 176 F.3d 1167, 1173 (9th Cir. 1999). Here, again,

Arbitrator Freedman joins dozens of other arbitrations who have reached the exact same

conclusion.

       Thus, placed in its proper context, DST’s desire to further prolong Ms. Wright’s completed

and final arbitration is nothing more than a vindictive and odious effort to forestall the inevitable.

The arbitration claimants, including Ms. Wright, have won. While Ms. Wright may be the first to

the finish line, hundreds more will follow. Each will be entitled to an order confirming their award.

Therefore, since DST offers no valid reason for denying the Motion to Confirm, Plaintiff

respectfully requests an Order confirming Arbitrator Freedman’s signed written decision.

                                          BACKGROUND

       This case centers on a loss of more than $365 million because of an imprudent and non-

diversified investment in Valeant International Pharmaceuticals, Inc. (“Valeant”) (n/k/a Bausch

Health Companies). The law of ERISA required that DST act exclusively for the benefit of the

Plaintiff, that it invest Plaintiff’s retirement savings prudently and cautiously, and that it diversify



                                                   2
those savings so as to minimize the risk of large loss. These duties are the “highest known to the

law.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 602 (8th Cir. 2009).

       However, rather than invest prudently, DST caused the investment of more than 45% of

Ms. Wright’s managed retirement assets in the stock of a single pharmaceutical that was burdened

with debt and known to mislead investors with its questionable accounting and deceptive reporting

practices. Rather than diversify Ms. Wright’s retirement assets, DST concentrated them. Not

surprisingly, when ongoing investigations began to reveal that Valeant was little more than a

“Pharmaceutical Enron,” its stock price plummeted from $258 per share to $26 per share.

Meanwhile, DST did nothing to safeguard Ms. Wright’s retirement assets. As a result, a significant

portion of her retirement savings, as well retirement savings of thousands of other DST employees,

went up in smoke.

       On January 1, 2017, an employee of DST and a participant in the Plan filed a class action

against DST alleging that it had violated the law of ERISA. DuCharme v. DST Systems, Inc., 4:17-

cv-00022-BCW (W.D.Mo.). On February 22, 2017, DST filed a Motion to Compel Arbitration

and to Dismiss. (DuCharme, ECF No. 27.) On June 23, 2017, this Court issued an order dismissing

DuCharme’s class action complaint, finding that “the Arbitration Agreement at issue is valid and

Ducharme’s claims for breach of fiduciary duty fall within the Arbitration Agreement’s scope.”

(DuCharme, ECF No. 57.) Thereafter, DST notified all Plan participants of the allegations made

in by DuCharme and advised them of the right to initiate their own “individual” arbitration

proceedings. (See “Notice of Right to Assert Claim,” attached at Exhibit B.)

       To date, 490 individual Plan participants have initiated individual arbitration proceedings.

As of today, the Arbitration Claimants have won 81 arbitration cases to be decided on the merits

after trial or dispositive motion practice. Nearly 200 Arbitration Claimants have completed their



                                                3
arbitration hearings and more than 100 are awaiting their awards. So far, the Arbitration Claimants

have lost in only 10 cases (four of which involved the same two arbitrators). 1 Because of the

Arbitration Claimants’ overwhelming success, DST has engaged in innumerable bad faith and

deceitful shenanigans. For example, after convincing Judge Wimes that Plan participants must

bring their ERISA claims on their own behalf, DST took the contrary view and asserted in Southern

District of New York that ERISA claims must be resolved through a single, mandatory class

action. DST’s attempted whipsaw represents the height of procedural gamesmanship and forum

shopping and reveals the lengths to which DST will go to avoid repaying the sum of losses that it

caused its own employees.

           DST’s chicanery knows no end. On August 7, 2020, DST entered into a settlement

agreement with 15 Plan participants who had filed individual claims in arbitration to recover the

losses caused to their individual accounts, just as they were compelled by this Court. However,

when the settlement proceeds were transmitted to Fidelity Investments, the Plan Trustee, DST

directed Fidelity not to deposit the settlement funds into the claimants’ individual accounts.

Instead, DST asserted that the settlement proceeds should be distributed across the entire Plan, to

more than 9,000 individuals. Dechert LLP (“Dechert”) was hired by the Advisory Committee of

the DST Profit Sharing Plan to resolve whether DST’s litigation position was legally justified.

After “extensive research and consultation with ERISA experts,” Dechert concluded that it was

not.

           Even still, in Ferguson v. Ruane Cunniff & Goldfarb, Inc., et al., No. 1:17-cv-6685-ALC

(S.D.N.Y.), counsel for DST is presently arguing that Plan participants “have no individual

interests in their claims at all” (see Ferguson, ECF No. 185 at 6), while failing to disclose that


1
    Obviously, the heavily lopsided outcomes strongly imply that, in those 10 cases, the arbitrators made a mistake.

                                                            4
DST’s independent ERISA counsel has concluded the opposite. Indeed, The Plan, itself, expressly

states that “any and all claims arising out of or related to the Plan…are subject to mandatory

arbitration and class action waiver as provided under” the DST Arbitration Policy. (DuCharme,

ECF No. 39-2 at ¶ 9.11.) According to DST (as least when it was before Judge Wimes), the Plan’s

adoption of the Arbitration Agreement “incorporates the terms of DST’s Arbitration Agreement

into the Plan, and thereby explicitly binds the Plan to the terms of that Agreement.” (DuCharme,

ECF No. 47 at 2.) “[I]t is an expression,” according to DST (when it was before Judge Wime), “of

intent by the Plan to be bound by the Arbitration Agreement, just as Mr. Ducharme is bound by

it.” (Id.) DST continued: “neither the Arbitration Agreement nor the Amendment prohibits Mr.

Ducharme or any other party to the Arbitration Agreement from arbitrating a breach of fiduciary

duty claim in connection with purported losses to their individual accounts.” (Id.)

       Now, before a different Judge in New York, when faced with actually having to honor its

side of the Arbitration Agreement that it compelled, DST asserts the opposite in an effort to force

all Plan participants into a collusive settlement that the Department of Labor opposes since, among

other reasons, the “the mismanagement of investments of the DST Systems, Inc. 401(k) Profit

Sharing Plan (“Plan”), caus[ed] major losses to the Plan that far exceed the proposed settlement

amounts.” See Ferguson, ECF No. 269 at 2 (attached at Exhibit C.)

       Meanwhile, in the arbitrations, DST has promised to appeal nearly every award, regardless

of the merits of its doomed positions. DST makes no secret that its strategy is to force Claimants’

counsel to spend an overwhelming about of time and money of each individual case so that, even

if a Claimant wins, it comes at a significant cost to Claimant’s attorneys (and to DST’s own

financial position). DST’s strategy is a war of attrition. It has hired the largest law firms and will

spare no amount of money in its effort to drag Arbitration Claimants’ counsel through a gauntlet



                                                  5
of procedural hurdles in an apparent attempt to prove that arbitration is not a faster, less adversarial,

or equitable way to resolve claims against an exploitative and vengeful employer.

        In this case, however, DST failed to timely file a notice of appeal. And regardless of its

irksome and wasteful strategy, the Arbitration Claimants are winning. Accordingly, at the

conclusion of her arbitration proceeding, Ms. Wright filed her Motion to Confirm the Award in

accordance with 9 U.S.C. §§6 and 9. Ms. Wright, like more than 80 others, won in arbitration

against DST. Now, the Court must ensure that arbitration is fundamentally fair and put an end to

DST’s vindictive and wasteful belligerence.

                                            ARGUMENT

I.      The Arbitration Award and Decision Issued by Arbitrator Freedman on November
        24, 2020 is Final and Enforceable

        The Federal Arbitration Act “reflects the fundamental principle that arbitration is a matter

of contract.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67 (2010). “The FAA thereby

places arbitration agreements on an equal footing with other contracts and requires courts to

enforce them according to their terms.” Id. (Internal citations omitted.) “The ‘principal purpose’

of the FAA is to ‘ensur[e] that private arbitration agreements are enforced according to their terms.’

” Id. (second alteration in original) (quoting Volt Info. Scis., Inc. v. Bd. of Trs., 489 U.S. 468, 478

(1989).). Thus, courts are tasked with giving “ ‘effect to the contractual rights and expectation of

the parties’ ” by adhering to the maxim that, “ ‘as with any other contract, the parties' intentions

control.’ ” Stolt-Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at 479; Mitsubishi Motors Corp.

v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)). See also Houston v. NPC Int'l, Inc.,

No. 13-01160-CV-W-GAF, 2014 WL 12779236, at *4 (W.D. Mo. Mar. 24, 2014)

        In this case, the Arbitration Agreement states, in relevant part:




                                                   6
           The Arbitrator shall issue a signed written award and decision stating the
           findings of material facts and conclusions of law that provide the basis for the
           decision…

           The Arbitration decision shall be binding on DST and the Associate; however,
           DST or the Associate may within 30 days after the decision file a reconsideration
           motion or other motion with the Arbitrator, who retains jurisdiction to consider and
           rule on any such motion. Additionally, DST or the Associate may serve written
           notice of an Arbitration Appeal: (1) within 60 days after the Arbitration decision
           if no reconsideration or other motion is filed within 30 days after the Arbitration
           decision; or (2) if a reconsideration or other motion is filed within 30 days after the
           Arbitration decision, then within 30 days after a decision by the arbitrator on the
           reconsideration motion or other motion.

Arbitration Agreement (Dkt. No. 1-1), at 2 (Emphases added).

           As the emphases above make clear, the Arbitration Agreement makes very plain that “the

Arbitrator”—not the AAA—issues the Arbitration decision. The decision is then final unless

appealed within 60 days of the decision. Thus, for purposes of determining the date by which to

serve a written notice of appeal, the only relevant date is that on which the Arbitrator issued his or

her signed written award and decision.

           In this case, there is no disputing that Arbitrator David G. Freedman issued his “signed

written award and decision” on November 24, 2020. 2 As shown below, the decision is clearly

signed by Arbitrator Freedman and plainly dated “November 24, 2020.” (Id.)




(Dkt. No. 1-3 at 2.)

           Accordingly, the deadline for filing a notice of appeal was January 23, 2021. However, by

its own admission, DST filed its notice of appeal on January 29, 2021, six days after the deadline.


2
    The parties stipulated to a “simple” rather than a “reasoned” award.

                                                            7
(MTD at 2.) Thus, since the notice of appeal was not filed on or before January 23, 2021, the

Arbitration award and decision is final and must be confirmed.

       Still, despite the plain language of the parties’ Arbitration Agreement, DST asserts in its

Preliminary Statement that “[t]he AAA issued the award by email on December 2, 2020.” But this

that is completely inconsequential. The parties’ Arbitration Agreement explicitly requires that the

Arbitrator, not the AAA, issue the “signed written award and decision.” The AAA simply

transmitted Arbitrator Freedman’s signed written award and decision (and did so with more than

50 days remaining during which DST could file a notice of appeal). In other words, for purposes

of determining the deadline by which to file a notice of appeal, the AAA’s email transmitting the

award is irrelevant.

       Still, grasping at straws, DST asserts that the AAA’s “default appellate rules” require only

that notice of an appeal be filed “from the date the Underlying Award is submitted to the parties.”

(MTD at 8.) Indeed, the AAA’s optional appellate rules state that a party may initiate an appeal

by filing a notice of appeal with the AAA “within thirty (30) days from the date the Underlying

Award is submitted to the parties.” But this is of no help to DST since the parties explicitly rewrote

the AAA’s filing requirements. Thus, whereas the AAA optional appellate rules speak of the

“submission” of an award to the parties, the Arbitration Agreement speaks only of the “issu[ance]”

of an Arbitration decision and states that a party must initiate an appeal within 60 days after the

Arbitration decision.” (Dkt. No. 1-1 at 2.)

       However, by reference to the AAA’s optional appellate rules, the Court can be sure that

had the parties intended that the appeal period start on the date that the Arbitration decision was

“submitted to the parties,” they certainly knew how include that in their Agreement. They could

simply adopt the optional appellate rule wholesale or copy and paste the referenced language into



                                                  8
their agreement. But they did not. Thus, DST’s reliance on the AAA’s optional appellate rules

defeats rather than support its untenable position.

       DST’s reliance on the Federal Rules of Appellate Procedure is similarly misguided. Rule

4 states that a notice of appeal must be filed “within 30 days after the entry of the judgement or

order appealed from.” Fed. R. App. P. 4(a)(1)(A) (emphasis added). The Rule defines “entry of

the judgment” as the date on which the “judgement or order is entered in the civil docket.” Fed.

R. App. P. 4(a)(7)(A)(i) (emphasis added). This, of course, once again proves that if the parties

intended that the appeal period start on the date that the Arbitration decision was “delivered by

email,” they certainly knew how include that in their Agreement—they could simply copy and

paste form Rule 4. But they did not. The words “entry” or “enter” do not appear anywhere in their

Agreement, nor do the words “submitted,” “by email,” “delivered,” “sent,” etc... Instead, the

parties agreed that an Arbitrator “shall issue” a signed written award and decision, after which a

notice of appeal must be filed within 60 days.

       Once more, the signed written award and decision in this case was issued by Arbitrator

Freedman on November 24, 2020. Therefore, DST had until January 23, 2021 to file its notice of

appeal. Since DST did not file a timely notice of appeal, Arbitrator Freedman’s award is final and

the AAA no longer retains jurisdiction over the matter.

II.    There was a “Complete Arbitration”

       DST asserts that the Court lacks jurisdiction confirm the Award because, according to DST,

there was not a “complete arbitration.” (MTD at 5.) DST is mistaken.

       First, for there to be a “complete arbitration,” the award must indicate that is it final (not

an interim award) and must indicate that the arbitrator “intended the award to be final.” Wootten

v. Fisher Investments, Inc., 688 F.3d 487, 491 (8th Cir. 2012). This is to prevent parties in

arbitration from appealing provisional or interim awards. In this case, there is no question that
                                                 9
Arbitrator Freedman intended that, at the completion of the appeal process (or, on January 23,

2021 if no appeal is timely filed), the award be “final.”

       In his signed written award and decision, issued on November 24, 2020, Arbitrator

Freedman stated that “[t]his Award is in full settlement of all claims submitted to this Arbitration.

All claims not expressly granted herein are hereby denied.” (Dkt. 1-3 at 2.) Accordingly, there is

no disputing that the signed written award and decision is a final and complete determination of

the parties’ dispute. See Pittsburgh Metro Area Postal Workers Union, AFL-CIO v. U.S. Postal

Serv., 938 F. Supp. 2d 555, 559 (W.D. Pa. 2013) (citing Union Switch & Signal Div. Am. Standard

Inc. v. United Elec., Radio & Mach. Workers of Am., Local 610, 900 F.2d 608, 613 (3d Cir. 1990)).

III.   The Court Must Decide Whether Plaintiff is Entitled to

       DST asserts that whether its notice of appeal was timely filed is a matter that should be

resolved by an arbitrator. But, in support of its assertion, DST cites only to a bevy of cases that

stand for the unremarkable proposition that arbitrators, rather than courts, should decide procedural

questions having to do with whether conditions precedent to arbitration have been fulfilled. See

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 82, 123 S. Ct. 588, 591, 154 L. Ed. 2d 491

(2002) (arbitrators should resolve whether a condition precedent has been fulfilled); United

SteelWorkers of Am., AFL-CIO-CLC v. Saint Gobain Ceramics & Plastics, Inc., 505 F.3d 417, 421

(6th Cir. 2007) (same); Int'l Ass'n of Bridge, Structural, Ornamental & Reinforcing Ironworkers,

Shopman's Local 493 v. EFCO Corp. & Const. Prod., 359 F.3d 954, 956 (8th Cir. 2004) (same).

       The issue here is not whether the parties have fulfilled the conditions precedent to

arbitration. They clearly have. Rather, the issue here is whether DST can deny Alice Wright the

relief afforded her in Section 9 of the Federal Arbitration Act and require that she resubmit her

claims to arbitration ad infinitum.



                                                 10
       Indeed, if the Court were to accept DST’s position, and dismiss the Petition, DST could

simply file repeated appeals, one after another, and thereby prevent Ms. Wright form ever

obtaining confirmation of her award. Every time Ms. Wright sought confirmation, DST could

simply posit that a new appellate arbitrator must first decide whether its interpretation of the

Arbitration Agreement, no matter how amiss, is right. DST could repeatedly and endlessly assert

the right to an additional appeal and, in reliance on a dismissal here, state that the issue must first

be resolved by a newly appointed arbitrator, thereby preventing Ms. Wright from ever recovering

her lost retirement savings.

       In fact, the prospect that DST will file frivolous and endless appeals is not far-fetched, it is

a certainty. DST has repeatedly promised to continue its war of attrition. Therefore, the Court must

enforce the parties’ agreement and confirm Arbitrator Freedman’s signed written award and

decision.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff Alice Wright moves for an Order (1) confirming the

Arbitration Award and (2) entering judgment in her favor in the amount of $111,347.58, together

with post-judgment interest and attorneys’ fees.

                                                       Respectfully submitted,

                                                       THE KLAMANN LAW FIRM

                                                       BY: /s/ Andrew Schermerhorn
                                                       John M. Klamann MO 29335
                                                       Andrew Schermerhorn MO 62101
                                                       4435 Main Street, Suite 150
                                                       Kansas City, MO 64111
                                                       Telephone: (816) 421-2626
                                                       Facsimile: (816) 421-8686
                                                       jklamann@klamannlaw.com
                                                       ajs@klamannlaw.com



                                                  11
                                                   KAPKE & WILLERTH
                                                   Ted Kapke MO 52114
                                                   Mike Fleming MO 53970
                                                   3304 N.E. Ralph Powell Road
                                                   Lee’s Summit, MO 64064
                                                   Telephone: (816) 461-3800
                                                   Facsimile: (816) 254-8014
                                                   ted@kapkewillerth.com
                                                   mike@kapkewillerth.com

                                                   WHITE, GRAHAM, BUCKLEY & CARR
                                                   William Carr MO 40091
                                                   Bryan T. White MO 58805
                                                   19049 East Valley View Parkway
                                                   Independence, Missouri 64055
                                                   (816) 373-9080 Fax: (816) 373-9319
                                                   bwhite@wagblaw.com

                                                   HUMPHREY, FARRINGTON &
                                                   McCLAIN
                                                   Kenneth B. McClain MO 32430
                                                   221 West Lexington, Suite 400,
                                                   P.O. Box 900
                                                   Independence, Missouri 64051
                                                   Telephone: (816) 836-5050
                                                   Facsimile: (816) 836-8966
                                                   kbm@hfmlegal.com



                                    Certificate of Service
       I hereby certify that on March 2, 2021, a copy of the above and foregoing was filed with

ECF with service to be accomplished electronically thereby on counsel of record for defendant.

                                                   s/ Andrew Schermerhorn
                                                   Attorney for Plaintiff




                                              12
